JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs and appendix filed by the parties. It is
ORDERED AND ADJUDGED that the district court’s order filed September 20, 2006, be affirmed. Appellant does not challenge the district court’s conclusion that his claims are barred by res judicata. Further, the district court correctly determined that appellant failed to establish that venue was proper. See 28 U.S.C. §§ 1391(b), 1406(a); Naartex Consulting Corp. v. Watt, 722 F.2d 779, 789 & n. 17 (D.C.Cir.1983). Transfer would not be in the interest of justice, see 28 U.S.C. § 1406(a), because appellant’s pending action in the United States District Court for the Northern District of Texas (Fort Worth Division), No. 4:07-cv-91, involves an identical complaint.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.